DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on July 05th, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehling (U.S. Patent No. 9,548,256).
Regarding to claim 1, Uehling teaches a semiconductor wafer, comprising:
a bulk semiconductor layer having opposite first and second surfaces (Fig. 5, element 52, column 4, lines 55-58);
circuitry on the first surface surfaces (Fig. 5, element 40, column 3, line 61);
a metallic layer attached to the first surface or the second surface, the metallic layer comprising a transition metal (Fig. 5, element 30; column 3, lines 43-50); and
a graphene layer attached to the metallic layer (Fig. 5, element 12, column 3, lines 43-50).
Regarding to claim 2, Uehling teaches transition metal is at least one of: silver, nickel, ruthenium, cobalt, molybdenum, and iridium (column 3, lines 51-52).
Regarding to claim 3, Uehling teaches a dielectric layer between the second surface and the metallic layer (Fig. 5, element 42, column 4, line 1).
Regarding to claim 5, Uehling teaches the graphene sheet includes interior grain boundaries (this feature is inherent for graphene material).
Claims 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachtler et al. (U.S. Patent Application Publication No. 2017 /0309549).
Regarding to claim 6, Wachtler teaches a semiconductor wafer, comprising:
a bulk semiconductor layer having opposite first and second surfaces (Fig. 2A-D, the substrate under layer 207);
circuitry on the first surface (Fig. 2A-D, element 207); and
a layer of droplets of an ink, metallic nanoparticles suspended or dissolved in the ink, the droplets lying on the first surface or the second surface or on a surface of a material which is attached relative and proximate to the first surface or the second surface (Fig. 2B, [0021], lines 1-4), the metallic nanoparticles including a transition metal, at least some of the metallic nanoparticles including carbon particles ([0023], line 4).
Regarding to claim 7, Wachtler teaches the transition metal is at least one of: silver, nickel, ruthenium, cobalt, molybdenum, and iridium ([0023], lines 1-2).
Regarding to claim 8, Wachtler teaches a dielectric layer between the second surface and the layer of droplets (Fig. 2D, the insulation layer around element 207).
Regarding to claim 10, Wachtler teaches the metallic nanoparticles are between 4 nm and 150 nm in diameter ([0021], lines 1-4).
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the dielectric layer is less than one nanometer thick” in combination with the limitations recited in claims 1 and 3.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the dielectric layer is less than one nanometer thick” in combination with the limitations recited in claims 6 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828